Exhibit 10.25

LOGO [g134677g93q09.jpg]

PERSONAL AND CONFIDENTIAL

December 21, 2010

Mr. Sam Rovit

Dear Sam,

I am very pleased to provide you with this letter confirming the verbal offer
that has been extended to you for the position of Executive Vice President
Strategy located in Northfield, Illinois, USA. If you accept our offer, we have
discussed our interest in you joining Kraft as soon as possible. This letter
sets forth all of the terms and conditions of the offer.

Listed below are details of your compensation and benefits that will apply to
this offer.

Annualized Compensation (Range of Opportunity)

 

    

Target – Maximum

Annual Base Salary    $500,000 Annual Incentive Plan (Target – 60%)   
$300,000 - $750,000 Long-Term Incentive Plan (Target – 85%)   
$425,000 - $850,000 Annual Equity Award Range    $350,000 - $525,000 Total
Annual Compensation    $1,575,000 - $2,625,000

 

* Target as a percent of base salary.

Annual Incentive Plan

You will be eligible to participate in the Kraft Management Incentive Plan
(MIP), which is the Company’s annual incentive program. Your target award
opportunity under the MIP is equal to 60% of your base salary. The actual amount
you will receive may be lower or higher depending on your individual performance
and the performance of Kraft Foods Inc. Your 2011 award will be payable in March
2012. Your MIP eligibility will begin on your date of employment.



--------------------------------------------------------------------------------

December 21, 2010

Page 2 of 5

 

Long-Term Incentive Plan

Your LTIP eligibility will begin coincident with the 2011 – 2013 performance
cycle. Your target opportunity under the LTIP is equal to 85% of your base
salary at the beginning of the performance cycle. The actual award you will
receive may be lower or higher depending upon the performance of Kraft Foods
Inc. during the performance cycle. The form of award under this program is
performance shares. The number of performance shares under the 2011 – 2013
performance cycle is equal to your target divided by the fair market value of
Kraft stock on January 2, 2011, prorated for your date of hire.

Stock Program

Also, you will be eligible to participate in the Company’s stock award program.
Stock awards are typically made on an annual basis, with the next award
anticipated to be granted in the first quarter of 2011. Awards are delivered as
follows: 50% of equity value is delivered in restricted stock and 50% in stock
options. Actual award size is based on individual potential and performance. You
will receive dividends on the restricted shares during the vesting period
consistent in amount and timing with that of Common Stock shareholders.

Sign-On Incentives

In recognition of the loss of short-term and long-term incentives from your
previous employer, upon hire, you will receive one-time sign-on incentives in
the form of cash and restricted stock as follows:

 

Cash Sign-On Incentive    $800,000 paid as follows: one-half paid at hire and
one-half paid on 1st anniversary; both payments will have a two-year repayment
agreement Equity Sign-On Incentive    $600,000 restricted stock award to vest
one-half over two years; you will receive dividends on the shares during the
vesting period consistent in amount and timing with that of Common Stock
shareholders

If, prior to the end of the two-year repayment period, your employment with the
Company ends due to involuntary termination for reasons other than cause, you
will not be required to repay the cash sign-on amount.

Similarly, if prior to full vesting of the sign-on restricted shares granted per
this offer letter, your employment with the Company ends due to involuntary
termination for reasons other than cause, the value of the total number of
unvested shares shall vest on the scheduled vesting dates. The number of shares
that you will receive will be determined based upon the fair market value of
Kraft Foods Inc. Common Stock on your date of hire.

 

2



--------------------------------------------------------------------------------

December 21, 2010

Page 3 of 5

 

For purposes of this offer letter, “cause” means: 1) continued failure to
substantially perform the job’s duties (other than resulting from incapacity due
to disability); 2) gross negligence, dishonesty, or violation of any reasonable
rule or regulation of the Company where the violation results in significant
damage to the Company; or 3) engaging in other conduct which materially
adversely reflects on the Company.

The other terms and conditions set forth in Kraft’s standard Stock Award
Agreement will apply.

Perquisites

You will be eligible for a company car allowance equal to $15,000 per year under
the executive perquisite policy. You will also be eligible for an annual
financial counseling allowance of $7,500. You may use any firm of your choosing
and submit payments directly to the Company.

Stock Ownership Guidelines

You will be required to attain and hold Company stock equal in value to four
times your base salary. You will have five years from your date of employment to
achieve this level of ownership. Stock held for ownership determination includes
common stock held directly or indirectly, unvested restricted stock or share
equivalents held in the Company’s 401(k) plan. It does not include unexercised
stock option shares.

Other Benefits

Your offer includes Kraft’s comprehensive benefits package available to
full-time salaried employees. This benefits package is described in the enclosed
Kraft Benefits Summary brochure. You will be eligible for four weeks of
vacation. In addition, you are eligible for ten designated holidays and two
personal days.

You will be a U.S. employee of Kraft Foods and your employment status will be
governed by and shall be construed in accordance with the laws of the United
States. As such, your status will be that of an “at will” employee. This means
that either you or Kraft is free to terminate the employment relationship at any
time, for any reason.

If your employment with the Company ends due to an involuntary termination other
than for cause, you will receive severance arrangements no less favorable than
those accorded recently terminated senior executives of the Company. The amount
of any severance pay under such arrangements shall be paid in equal installments
at the regularly scheduled dates for payment of salary to Kraft executives and
beginning within 30 days of your termination.

Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)

 

3



--------------------------------------------------------------------------------

December 21, 2010

Page 4 of 5

 

If you are a “specified employee” (within the meaning of Code section 409A) as
of your separation from service (within the meaning of Code section 409A):
(a) payment of any amounts under this letter (or under any severance arrangement
pursuant to this letter) which the Company determines constitute the payment of
nonqualified deferred compensation (within the meaning of Code section 409A) and
which would otherwise be paid upon your separation from service shall not be
paid before the date that is six months after the date of your separation from
service and any amounts that cannot be paid by reason of this limitation shall
be accumulated and paid on the first day of the seventh month following the date
of your separation from service (within the meaning of Code section 409A); and
(b) any welfare or other benefits (including under a severance arrangement)
which the Company determines constitute the payment of nonqualified deferred
compensation (within the meaning of Code section 409A) and which would otherwise
be provided upon your separation from service shall be provided at your sole
cost during the first six-month period after your separation from service and,
on the first day of the seventh month following your separation from service,
the Company shall reimburse you for the portion of such costs that would have
been payable by the Company for that period if you were not a specified
employee.

Payment of any reimbursement amounts and the provision of benefits by the
Company pursuant to this letter (including any reimbursements or benefits to be
provided pursuant to a severance arrangement) which the Company determines
constitute nonqualified deferred compensation (within the meaning of Code
section 409A) shall be subject to the following:

 

(a) the amount of the expenses eligible for reimbursement or the in-kind
benefits provided during any calendar year shall not affect the amount of the
expenses eligible for reimbursement or the in-kind benefits to be provided in
any other calendar year;

 

(b) the reimbursement of an eligible expense will be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and

 

(c) your right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for any other benefit.

This offer is contingent upon successful completion of our pre-employment
checks, which may include a background screen, reference check, and post-offer
drug test pursuant to testing procedures determined by Kraft Foods.

If you have any questions, I can be reached at the office at (XXX) XXX-XXXX or
on my cell phone at (XXX) XXX-XXXX.

Sincerely,

/s/ Karen J. May

Karen J. May

 

4



--------------------------------------------------------------------------------

December 21, 2010

Page 5 of 5

 

Executive Vice President – Global Human Resources

I accept the offer as expressed above.

 

/s/ Sam Rovit

   

January 14, 2011

Signature       Date

 

Enclosure:    Kraft Foods Benefits Summary    Restricted Stock Agreement   
Employee Expense Repayment Agreement

 

5